PER CURIAM.
We grant the petition for writ of certio-rari seeking relief from an order of the circuit court rendered in appellate capacity. We hold that the Town of Davie Police Pension Fund is immune from garnishment for the debts of one of its participants. Section 185.25, Florida Statutes (1989); Section 13, Town of Davie City Ordinance 76-13. This immunity may be claimed by the Pension Fund. See Board of Trustees of City Pension Fund for Firefighters and Police Officers in the City of Tampa v. Alvarez, 563 So.2d 1110 (Fla. 2d DCA 1990); G & J Investment Corp. v. Florida Dept. of Health & Rehabilitative Services, 429 So.2d 391 (Fla. 3d DCA 1983).
We quash the order of the circuit court affirming the county court order and return the case to the county court for further proceedings consistent with this opinion.
DELL, WARNER and POLEN, JJ., concur.